DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
The amendments filed on 5/31/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016/099218, English translation as US Pub No. 2018/0033970) in view of Zhang (Adv.Mater.2014, 26, 1118–1123) and Yu (Phys.Chem.Chem.Phys.,2016, 18, 7978)
	Regarding Claims 1-4, 7, and 9-11, Lee et al. teaches a organic solar cell comprising: a first electrode, a second electrode on the first electrode; and one or more organic material layers between the first electrode and the second electrode and including a photoactive layer [0198],
	wherein the photoactive layer comprises an electron donor and an electron acceptor, the electron donor comprises a polymer comprising a first unit, a second unit, and a third unit [0203].
In page 8 of Lee et al., the compound below is similar to chemical formula 6-1

    PNG
    media_image1.png
    307
    689
    media_image1.png
    Greyscale



	Lee et al. is silent on A1 is a halogen, and a third unit of any one of chemical formulae 3-5 to 3-9.
	Zhang et al. teaches the fluorination of a thiophene group provides enhanced efficiency [page 1122, top left of page].
	Since Lee et al. teaches a polymer for a solar cell which comprises thiophene groups similar to the thiophene groups in figure 1 of Zhang et al., it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace hydrogen groups next to the 2-ethylhexyl groups on the two thiophene groups on the dithiophenebenzene portion of Lee et al. with a fluorine as shown in Zhang et al. in order to provide a compound with improved efficiency [page 1122, top left of page].
	Yu et al. teaches a polymer which comprises components such as benzoselenadiazole and benzothiadiazole, where a polymer comprising as benzoselenadiazole showed enhanced photovoltaic performances compared to a polymer comprising a benzothiadiazole [Abstract, and scheme 1, bottom left of page, page 7979].
	Since modified Lee et al. teaches a polymer that comprises benzothiadiazole components for a photovoltaic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the sulfur based benzothiadiazole portions of Lee et al. with the selenium of the benzoselenadiazole portion as disclosed by Yu et al. in order to provide a polymer that with enhanced photovoltaic performances [Abstract].
Although modified Lee et al. does not explicitly teach the claimed compound, Lee et al. teaches finite number of compounds; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite number of recognized compounds and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Within the combination above, modified Lee et al. teaches l and m are each 0.5 [0168-0169], and  n is a integer from 1 to 10,000 [0167-0174]. Modified Lee et al. teaches the compound of chemical formula 6-3.
	Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein the photoactive layer includes one or two or more selected from the group consisting of an electron donor and an electron acceptor, and the electron donor material includes the polymer [0203].
	Regarding Claim 13, within the combination above, modified Lee et al. teaches the photoactive layer comprises a electron acceptor comprising polybenzimidazole [0204].
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016099218, English translation as US Pub No. 2018/0033970) in view of Zhang (Adv.Mater.2014, 26, 1118–1123) and Yu (Phys.Chem.Chem.Phys.,2016, 18, 7978) as applied above in addressing claim 13, in further view of Lin (Adv.Mater.2015, 27, 1170–1174)
Regarding Claim 14-15, within the combination above, modified Lee et al. is silent on the electron acceptor comprising an non-fullerene compound listed in the claims.
Lin et al. teaches a compound for polymer solar cells which uses an alternative to fullerene [page 1170, to right of page]
The following compounds Chemical formula A-1, page 1171 see ITIC

    PNG
    media_image2.png
    203
    268
    media_image2.png
    Greyscale



	Since modified Lee et al. teaches a polymer solar cell which comprises a electron acceptor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the electron acceptor of modified Lee et al. with the electron acceptor of Lin et al. in order to provide higher efficiencies [page 1173, middle left of page].
	In addition, the combination would have been merely the selection of a known electron acceptors for polymer solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 16, within the combination above, modified Lee et al. teaches wherein the electron donor and the electron acceptor have a mass ratio of 2:1 to 1:5 [Table 1, page 16].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726